Title: From James Madison to Alexander J. Dallas, 26 July 1816
From: Madison, James
To: Dallas, Alexander James


        
          Dear Sir
          Montpellier July 26. 1816
        
        I have recd. yours of the   and return the N. York Memorial inclosed in it. Interpositions for relief in such cases are of a delicate nature when proceeding from the Legislative the most competent authority. When claimed from the Executive, they are peculiarly delicate. The only ground on which the latter can proceed, seems to be that of increasing the security of the revenue, by suspending a pressure which might impair the solvency of the debtor to the Treasury; and this ground is sanctioned by precedents, as well as by its intrinsic policy. Cases of necessity arising from calamities, in a manner preternatural, will provide for themselves.
        From this view of the subject, the course you suggest of staying executions, in individual cases, and guarding effectually agst. loss from the delay, is the one to be pursued. A lumping relief, which would embrace cases not within the reason of it, and authorize expectations so general as to threaten bankruptcy to the Treasury, belongs to the deliberations of those who make

laws, not of those who are to execute them. The distress of the Merchants of N. York is much to be regretted; the more so as far as it is the effect of a laudable co-operation of the Banks there with the National system: and there would be the greater pleasure in mitigating their sacrifices, if it were practicable, as these involve with the ruin of the importing Merchants, an increase of danger to our struggling manufacturers. Friendly respects
        
          James Madison
        
      